Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed January 15, 2021, claims 1-5 and 7-8 has been amended, claims 6 has been cancelled, claims 1-5, and 7-12 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 -  page 12 (all), filed January 15, 2021, with respect to claims 1-5 and 7-12   have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 4 and 7-8 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of Patel et al (US Pub. No.: 2017/0019886).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US Pub. No.: 2017/0019886), and further in view of Enomoto et al. (JP201177647A).

As per claim 1, Patel disclose A user device (see Fig.6, a wireless device 600, Fig.2., 115-a, Fig.3, a UE 115-c, Figs.1-5) for a radio communication system supporting Device-to- Device (D2D) communication (see para. 0044-0046, Systems, including those described herein, support low latency D2D by using a low latency physical downlink control channel (uPDCCH) version of a DCI format grant. This may include conveying information for a transmitting UE to send low latency PSCCH (uPSCCH) control and low latency PSSCH (uPSSCH) data), the user device comprising: 
a transmitter (see Fig.6,  a transmitter 515-a) that transmits a D2D signal by mapping a reference signal (see para. 0063, 0094-0095, wireless communications system 100 support low latency communication based on using multiple predefined patterns of data and reference signals, a base station 105 send a downlink control message indicating a transmission pattern selected from the set of patterns. The transmitting UE 115 may send a sidelink control message indicating the transmission pattern to the receiving UE 115 and may then send the sequence of data and reference signals based on the pattern. The receiving UE 115 may identify the pattern based on the received indicator and decode the sequence of data and reference signals based on the pattern) to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see para. 0069, UE 115-a configure data transmission and transmit using a PSSCH. Resources for PSSCH is configured by higher layer signaling and time resources may directly follow PSCCH, RB allocation may come from the original DCI format grant, and may be replicated in SCI format grant from the UE 115-a, also per para. 0092-0095, Wireless device 600 may operate in a system that supports a first duration TTI 
wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see para. 0068-0071, Transmissions that support the D2D communication link may be sent while devices operate in a low latency mode. These transmissions may include: transmission of the DCI format grant information from base station 105-a to UE 115-a, transmission of the PSCCH SCI format grant information by UE 115-a to UE 115-b, and transmission of the PSSCH data by UE 115-a to UE 115-b, also per para. 0071, information for UE 115-a to send uPSCCH control and uPSSCH data may be conveyed in a low latency D2D DCI format. In some cases, uPSCCH (i.e., low latency control) is integrated (e.g., interleaved) with uPSSCH (i.e., low latency data). A low latency DCI format may also convey DMRS usage and a number of transmissions or retransmissions of data, including mapping to a set of known patterns of data and DMRS symbols. Various patterns of data and resource signal sequences may be selected from a set of patterns known to devices in the wireless communications system 200, for instance. Not all patterns are necessarily of the same length. By way of example, patterns may be two TTIs {PSSCH is mapped to less symbols in the first mapping configuration} or six TTIs (e.g., two symbols or six symbols {PSSCH is mapped to more symbols in the second mapping configuration}) in duration, see also para. 0008-0009, the apparatus employs in a system that supports a first duration transmission time interval (TTI) and a second duration TTI that is greater than the first duration TTI, and includes means for receiving a control message comprising an indicator of a pattern corresponding to a sequence of data and reference signal transmissions that use the first duration TTI, means for identifying the pattern based at least in part on the indicator, and means for decoding the sequence of data and reference signal transmissions using the pattern), the D2D signal being used for ProSe direct communication (see para. 0005, the wireless systems support device-to-device (D2D) communication, which enable UEs to communicate directly  {ProSe direct communication} with each other without an intermediate connection to a central node, such as a base station), and 


Although Patel disclose wherein the transmitter uses reference signal configuration information included in a Physical Sidelink Control Channel (PSCCH) for generating the reference signal to be mapped to the PSSCH  only when transmitting the D2D signal by applying the second mapping configuration to the PSSCH;

Patel however does not explicitly disclose wherein the transmitter uses reference signal configuration information included in a Physical Sidelink Control Channel (PSCCH) “to generate parameters” for 

Enomoto however disclose a user device wherein a transmitter uses reference signal configuration information included in a Physical Sidelink Control Channel (PSCCH) “to generate parameters” for generating the reference signal to be mapped to the PSSCH  only when transmitting the D2D signal by applying the second mapping configuration to the PSSCH  (see Fig.3-6, para. 0008-0010, 0016, 0056-0064, a signal notifies explicitly of the number of symbols per one subframe of a reference signal, and  when a flag notified from a base station is OFF, DMRS is not increased to PUSCH, that is apply the mapping to PSSCH and use the PSCCH as the control channel, see also Table 7, para. 0086-0093, Regarding the sidelink, there are a physical sidelink shared channel (PSSCH), a physical sidelink broadcast channel (PSBCH), a physical sidelink control channel (PSCCH), and a physical sidelink discovery channel (PSDCH). In the sidelink, a DM-RS may be transmitted in connection with transmission of the PSSCH, the PSBCH, the PSCCH and the PSDCH, and may be configured similar to the DM-RS related to the PUSCH of the uplink except for some features. For example, the DM-RS transmitted in connection with the PSBCH is similar to the foregoing DM-RS related to the PUSCH of the uplink, except that some parameters used for generating the DM-RS are differently defined as mentioned below in Table 7, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the transmitter uses reference signal configuration information included in a Physical Sidelink Control Channel (PSCCH) “to generate parameters” for generating the reference signal to be mapped to the PSSCH  only when transmitting the D2D signal by applying the second mapping configuration to the PSSCH, as taught by Enomoto, in the system of Patel, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.


As per claim 2, the combination of Patel and Enomoto disclose the user device as claimed in claim 1.

Enomoto further disclose wherein the transmitter transmits the D2D signal by mapping the reference signal to the PSSCH according to the first mapping configuration when a moving speed of the user device is less than or equal to a predetermined threshold, and transmits the D2D signal by mapping the reference signal to the PSSCH according to the second mapping configuration when the moving speed of the user device is greater than the predetermined threshold (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration to transmit signals is selected if the speed of movement of the user device is equal to or lower than a predetermined threshold, and that the feature of disposing a reference signal on a physical channel in accordance with the second disposition configuration to transmit signals is selected if the speed of movement of the user device is greater than a predetermined threshold, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). 
As per claim 3, the combination of Patel and Enomoto disclose the user device as claimed in claim 1.

Enomoto further disclose wherein the transmitter transmits the D2D signal where the reference signal is mapped to the PSSCH according to the first mapping configuration or the D2D signal where the reference signal is mapped to the PSSCH according to the second mapping configuration, based on an instruction from a base station (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply 
As per claim 4, claim 4 is rejected the same way as claim 1, the UE is the receiving UE. Patel further disclose A user device (see Fig.6, Fig.7, Fig.2, 115-b, Fig.4, a UE 115-d) for a radio communication system supporting Device-to-Device (D2D) communication (see Fig.1, para. 0041, , UEs 210 and 220 both communicate with one another via D2D link, see para. 0107), the user device comprising: 
a receiver (see Fig.6, receiver 505-a); a detector (see Fig.6, control messaging module 605 / a detector, see para. 0094); and an estimator (see Fig.7, a low latency/D2D module 510-b with a sidelink quality module 710) that performs channel estimation using the reference signal detected by the detector (see para. 0099, receive from a base station a request for a quality report (e.g., a sidelink quality report) as described with reference to FIGS. 2-4. The sidelink quality module 710 may also transmit the quality report to the base station in response to the request. The sidelink quality module 710 may also receive an indication from the base station to operate using the first duration TTI, where the indication is responsive to the quality report. The sidelink quality module 710 may also receive the quality report from the second mobile device in response to the request).

As per claim 5, the combination of Patel and Enomoto disclose the user device as claimed in claim 4.

Enomoto further disclose wherein when determining that the reference signal is mapped to a first PSSCH according to the first mapping configuration, the detector determines that a reference signal in a second PSSCH is also mapped according to the first mapping configuration; and when determining that the reference signal is mapped to the first PSSCH according to the second mapping configuration, the detector determines that the reference signal in the second PSSCH is also mapped according to the second mapping configuration (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration to transmit signals , the reference signal configuration used for one physical channel is used also for another physical channel on the same link, for application to D2D 
As per claim 7, claim 7 is rejected the same way as claim 1.
As per claim 8, claim 8 is rejected the same way as claim 4.

As per claim 9, the combination of Patel and Enomoto disclose the user device as claimed in claim 1.

Patel further disclose wherein a parameters include a parameter related to group hopping (see para. 0031, the downlink control message comprises a time resource allocation, demodulation reference signal (DMRS) cyclic shift information, a transmit power control parameter, a frequency hopping parameter, or a resource block allocation, para. 0067, A D2D structure for communication between UE 115-a and UE 115-b may include transmissions scheduled by base station 105-a. The transmission from base station 105-a may include a PDCCH DCI format (e.g., a D2D DCI Format 5), indicating hopping characteristics and RB allocation (e.g., for a sidelink shared channel). This transmission may also include time allocation bitmask (T-RPT), transmit power control (TPC) (e.g., for open loop power control), and control resource allocation (e.g., mapping to usable subframes for PSCCH). Additionally, UE 115-a may listen to base station 105-a using a sidelink radio network temporary identifier (SL-RNTI).).
As per claim 10, claim 10 is rejected the same way as claim 9.
As per claim 11, claim 11 is rejected the same way as claim 9.

As per claim 12, claim 12 is rejected the same way as claim 10.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.       Li et al. (US Pub. No.: 2013/0272262) – teaches a transmitter (see Fig.1, UE 10 with LTE RF Transceiver 22)  that transmits a D2D signal by mapping a reference signal to a physical channel (see para. 0015, 0018, the user device in a wireless communication system that supports D2D communication which disposes a reference signal on a physical channel to transmit a D2D signal). Please see US 2019/0261442, paragraph 0003-0004, specifically states: “Representatively, the 3rd Generation Partnership Project (3GPP), which is a mobile communication standardization association, actively conducts D2D communication technology standardization that is referred to as Proximity-based services (ProSe).”

	b. QUALCOMM: "LTE-based Vehicle to Vehicle Communications", 3GPP DRAFT; RP-150626 LTE-V2V-MOTIVATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE , 15 June 2015 (2015-06-15).
	c.  3GPP (LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (3GPP TS 36.211 version 12.8.0 Release 12) – 2016-01) – see page 130 and 131, Table 9.8-1 and Table 9.8-2, Reference signal parameters for PSSCH and PSCCH.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469